City of San Antonio and Chief
                                                                              Charles N.




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 28, 2015

                                       No. 04-15-00097-CV

                                        Brian MCENERY,
                                             Appellant

                                                 v.

                    CITY OF SAN ANTONIO and Chief Charles N. Hood,
                                    Appellees

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-06603
                        Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER
       The appellees’ brief was originally due to be filed on August 31, 2015. The appellees’
first motion for extension of time was granted, extending the deadline for filing the brief to
September 30, 2015. On September 25, 2015, the appellees filed a motion requesting an
additional extension of time to file the brief until October 30, 2015, for a total extension of sixty
days. The motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT
THE APPELLEES WILL BE GRANTED. The appellees’ brief must be filed by October 30,
2015.

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of September, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court